Citation Nr: 0600717	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active service from January 1980 to 
November 1985.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from January and November 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

In May 2004, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

In June 2004, the Board reopened the veteran's claim of 
entitlement to service connection for a back disorder and 
remanded that issue and the issue of entitlement to TDIU for 
additional notice and development.  In August 2005, VA 
granted service connection for chronic lumbar strain with 
degenerative disc and joint disease and assigned an initial 
40 percent disability rating.  Thus, this issue is no longer 
in appellate status.  The case is now before the Board for 
further appellate consideration.

The Board observes that the December 2001 VA psychiatric 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified, based on abusive relationships in 
childhood and aggravated by a similar experience in the Navy.  
This is construed as an inferred claim for service connection 
for anxiety and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The veteran's service-connected disabilities have been of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim, and 
testified at a May 2004 Travel Board hearing.  In compliance 
with the June 2004 remand instructions, in a VCAA letter 
dated later that month, VA informed the appellant of the 
provisions of the VCAA and the information that he needed to 
provide in support of his TDIU claim, asked the appellant to 
furnish the names and addresses of health care providers who 
had treated him and to sign authorizations for release of 
such information.  The VA also requested the veteran to send 
any evidence or information in his possession that pertained 
to his claim.  Service, private and VA medical records and VA 
examination reports have been associated with the record.  In 
October and December 2001 and January 2005, the veteran was 
afforded various VA medical examinations to determine the 
severity of his service-connected disabilities and whether 
they rendered him unemployable.  In March and April 2004 and 
August 2005, VA readjudicated the issue on appeal and issued 
supplemental statements of the case (SSOCs).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's June 2004 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The appellant contends, in essence, that his service-
connected disabilities render him unemployable.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  He is service 
connected for: chronic lumbar strain with degenerative disc 
and joint disease, rated at 40 percent disabling; residuals 
of a right medial femoral condyle injury, rated at 40 percent 
disabling; residuals of a left ankle injury, rated at 20 
percent disabling; residuals of a fracture of the right fifth 
metatarsal and cuboid, rated at 10 percent disabling; 
neuritis of the right foot, rated at 10 percent disabling; 
and residuals of left elbow blunt trauma with 
psychophysiologic pain reaction associated with the right 
medial femoral condyle injury, rated at 10 percent disability 
rating, respectively.  His combined disability rating is 80 
percent.  As a result, the schedular requirements for the 
assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

At a May 2004 hearing, the veteran testified that his 
service-connected disabilities along with his then 
nonservice-connected back disorder hampered his job 
performance and that even doing sedentary work had been a 
problem for him.  He stated that his extreme limitations kept 
him at home, as it was difficult for him to get around.  The 
veteran asserted that he was unable to lift over 10 pounds, 
walk on even and uneven surfaces for more than 15 minutes at 
a time, to sit for prolonged periods of time, or to stay on 
his feet for prolonged periods of time.  To keep the pressure 
and pain off his back, he needs to lie down most of the time 
for at least 60 to 90 minutes at a time.  The veteran 
maintained that he had tried going back to work on a few 
different occasions and that it had not worked for him, 
indicating that he was forced to leave the job because of 
medical problems.  He also stated that the medications that 
he takes make him sleepy.  The veteran's representative 
asserted that a December 2001 VA examination report statement 
that sedentary employment may be feasible does not meet the 
standard set forth in 38 C.F.R. § 4.16 for gainful 
employment.

The veteran has at least one year of college.  In a June 2000 
VA medical record, the veteran's treating physician stated 
that the veteran had chronic foot, back, and knee problems 
and was under the following work restrictions until further 
notice: no standing more than 15 minutes per hour, no lifting 
more than 20 pounds, no climbing, and no walking on slick or 
uneven surfaces.  According to an October 2001 VA treatment 
record, he has worked primarily in service-type jobs, such as 
cashier or customer complaints, jobs where he could sit.  On 
a December 2001 VA Form 21-8940, the veteran indicated that 
his last full-time position was as a driver from June 1999 to 
October 1999, making $1,400 per month.  A December 2001 VA 
psychiatric examiner opined that the veteran's nonservice-
connected anxiety did not make him unemployable.  But a 
December 2001 VA compensation and pension examination report, 
signed by two VA physicians, concludes that, because of the 
veteran's service-connected disabilities, the veteran 
employment activities are restricted/limited as follows: no 
prolonged standing, no driving, or no prolonged walking.  
They added that sedentary employment may be feasible with 
frequent changes in position.  Since this opinion was given, 
VA has assigned higher ratings for his right knee disability 
and the veteran has been service connected for two additional 
disabilities, left elbow and back disorders, and assigned 
separate 40 and 10 percent ratings, respectively.  

At a January 2005 VA examination, the veteran reported that 
he was unable to lift greater than five pounds with his left 
arm without a tingling (electric shock) sensation starting at 
his left elbow going down to his fingers and indicated that 
he tended to drop things in this left hand when holding onto 
them.  He last worked about two months ago as a delivery 
driver for a temporary hire agency.  Then, the veteran worked 
for 2 weeks, 5 to 6 hours per day delivering boxes in a van, 
which he had to load and unload but he had help doing that.  
He said that they let him go because they did not need him 
any more but he maintains that he could not have continued 
because of his back problems.  Diagnoses included: right knee 
fracture with degenerative joint disease and 
chondrocalcinosis; sprained left ankle with moderate anterior 
talofibular ligament laxity; fracture of the right fifth 
metatarsal with tenderness on palpation over the area; no 
clinical evidence of neuritis of the right foot; left elbow 
tendonitis; and chronic lumbar strain with degenerative disc 
and joint disease.  With regard to employability, when the 
veteran's service-connected disabilities are considered, the 
examiners stated that the veteran does have some limitations.  
They added that the veteran could be employed only in a 
position that limits the amounts of lifting, bending, 
twisting, walking, and standing that he needs to do.  
Sedentary employment is an option but he still needs to be in 
a position that allows him to move from a sitting to a 
standing position as he deems necessary.  But the examiners 
concluded that the veteran's earning capacity is dependent on 
the type of sedentary employment he can obtain and proper job 
placement assistance would probably aid him in finding 
suitable employment.  

Based on the totality of the record, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the restrictions that the examiners noted are sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  This is particularly so 
when it is noted that the veteran's back disability was not 
service connected when these restrictions were recommended.  
It appears that being in any position for a prolonged period 
of time is not possible for the veteran.  Few jobs, if any, 
would allow the veteran to lie down for extended periods of 
time (60 to 90 minutes), when his back acts up, or have him 
lift nothing heavier than 5 pounds, the equivalent of a bag 
of sugar.  Moreover, the veteran's medications make him 
sleepy, affecting his ability to be alert.  Accordingly, the 
Board finds that the criteria for a TDIU due to service-
connected disabilities have been met.


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


